DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 15/254,133 filed on 09/01/2016, which is PAT 10292723, which is a CON of 13/823,048 filed on 03/13/2013, which is PAT 9463036, which is a 371 of PCT/IE11/00057 filed on 10/21/2011 PCT/IE11/00057 has PRO 61/344,848 filed on 10/22/2010 is acknowledged.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a clot engaging device comprises plurality of struts defining plurality of cells, a seam extending along at least a portion of a length of a distal end of the device, a distal scaffolding region of the device being distally tapered and having cells smaller than cells of the remainder of the device.  Regarding base claim 9, the prior art fails to disclose, in combination with other limitations of the claim, a clot engaging device comprises plurality of struts defining plurality of cells, a seam extending along at least a portion of a length of a distal end of the device and extends between cells circumferentially about at least a portion of the device.  Regarding base claim 16, the prior art fails to disclose, in combination with other limitations of the claim, a clot engaging device comprises plurality of struts defining plurality of cells, a seam extending along at least a portion of a 
The closest prior art US 2005/0267491 to Kellett et al. discloses embolectomy devices having a filter basket 20 formed by a foil or flat sheet cut or etched and then rolled into a tubular shape and bonded along a seam or attached to a wire.  However, Kellett fails to disclose the seam extends between cells circumferentially about at least a portion of the clot engaging device and fails to disclose the distal scaffolding region having cells that are smaller than the cells of the remainder of the clot engaging device.  US 2009/0299393 to Martin discloses retrievals system and methods for use thereof teaches a filter 200 with distal tapered region having cells smaller than the remainder of the filter.  However, Martin fails to disclose a seam extends along a length of the distal portion of the filter.  There is no motivation to combine Kellett and martin since Kellett formed the filter by rolling a sheet or foil being etched to form a tubular structure and Martin form the filter using wires.  US 6,203,561 to Ramee et al. discloses integrated vascular device having thrombectomy element and vascular filter and method of use and US 2002/0161393 to Demond et al. discloses vascular device for emboli and thrombi removal and methods of use but fail to disclose the seam and the plurality of cells as claimed.  Theses prior arts taken alone or in combination do not anticipate or make obvious applicants claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771